Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an optical connector for coupling to an optical receptacle including:
  an outer housing; a coupling module, disposed in the outer housing and slidably connected to the outer 5housing; and a latch structure, wherein when the latch structure is located at a first position, the optical connector is not able to be taken away from the optical receptacle; and when the latch structure is located at a second position, the outer housing is slid relative to the coupling module whereby the optical connector is taken away from the optical receptacle; 10 wherein the latch structure comprises a first stopping structure, a second stopping structure is disposed on a side of the outer housing to limit a movement of the first stopping structure within a range; when the latch structure is located at the first position, the first stopping structure is leaned against a first side of the second stopping structure to restrain the outer housing; when the latch structure is at the second 15position, the first stopping structure is separated from the first side of the second stopping structure to release the outer housing, so that the outer housing is taken away from the optical receptacle by an external force, thereby driving the coupling module separate from the optical receptacle; 20a terminal module, slidably connected to the outer housing, and configured for coupling to the optical receptacle; a guiding structure, connected to the terminal module; and a boot structure, connected to , classified in G02B 6/4261, G02B 6/3825.  
II. Claims 12-22 (claim 1, being generic), drawn to an optical connector module, including: 
an optical receptacle, having a claw member; an optical connector, coupled to the optical receptacle, and buckled with the claw member, the optical connector including an outer housing, a coupling module, and a latch 20structure, a unbuckle portion of the outer housing located in the claw member, the coupling module disposed in and slidably connected to the outer housing, and the claw member buckled on the coupling module, wherein when the latch structure is located at a first position, the outer housing and the optical module are moved together, so that the optical connector is unable to take away from the optical receptacle; and when the latch structure is located at a  classified in G02B 6/3893, G02B 6/3897.
III. Claims 23-25 (claim 1 being generic), drawn to an operation method of an optical connector module, including the steps of: 
 providing an optical connector, including an outer housing, a coupling module, and a latch structure; 15inserting an optical connector into an optical receptacle to make a claw member, which is disposed in the optical receptacle, buckle with the coupling module of the optical connector; moving the latch structure to a first position by a first displacement movement to make the optical connector not taken away from the optical receptacle; and 20moving the latch structure to a second position by a second .
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I can be made using latching mechanism for rotation and separation without necessarily a separation groove for example as claimed. The subcombination has separate utility such as an optical coupler for interfacing two optical device and/or separation in a transceiver.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
I-II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Invention III can be used coupling a transmitting and receiving modules of a transceiver using external latching/unlatching mechanism for separation for example. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: As stated above each invention is has limitation(s) that is directed toward an invention that would require search in different class/subclass(s) than that of other group invention(s) and because each of the above inventions defining an invention that is distinct that that of the other and requiring a different search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
on under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct
species/embodiments as depicted in the figures and/or specified in the specification as follows:
A) Figs. 1 and related figures 
.B) Figs.  6 and related figures

Additionally the applicant to elect one of the following subspecies:
i) the first stopping structure 25is a bent plate 
ii) the first stopping structure is an extended pressing plate

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883